Citation Nr: 1516076	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-13 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for mental condition with anxiety, to include people displacement disorder, and to include a psychosis for the purpose of establishing eligibility under 38 U.S.C. 1702.

2.  Entitlement to service connection for upper respiratory infections (URI).

3.  Entitlement to service connection for  posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for emphysema as a result of exposure to mustard gas.

5.  Entitlement to service connection for brain aneurysm with concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

On March 3, 2015, the Board was notified by the Veteran's representative that the Veteran died in January 2015.

The RO issued a statement of the case in April 2012 that adjudicated 11 claims.  Later in April 2012 the Veteran submitted a VA Form 9 appealing 10 of the claims.  He noted that he was not seeking an increased rating for his service-connected tinnitus disability.  

In September 2013, the RO issued a supplemental statement of the case readjudicating the 10 issues that were in appellate status.  However, the Veteran submitted a new VA Form 9 in October 2013 on which he indicated that he wished to withdraw all appeals except for the issues related to service connection for an aneurysm, service connection for a breathing disorder and service connection for a psychiatric disorder.  A December 2014 VA Form 8 shows that the RO certified the Veteran's aneurysm, breathing disorder (URI and emphysema) and psychiatric appeals to the Board.  Accordingly, these are the only appeals listed on the cover sheet of this decision.


FINDING OF FACT

The Veteran died in January 2015.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).   An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


